Citation Nr: 0733546	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to May 
1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, a travel Board hearing was conducted before the 
undersigned sitting at the Buffalo RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks nonservice-connected VA pension benefits.  
He reports that his disabilities include cervical spine 
dysfunction with diskectomy at C4-5 and C5-6, and left 
shoulder disorder with arthroscopic repair of rotator cuff 
tear.  The appellant is in his middle 50's and has a high 
school degree along with 2 years of college.  On VA 
examination in February 2005, he reported that he last worked 
in December 2003 as a telephone installer.  The examiner 
opined that the appellant had "restrictions to his 
employability," noting that he required a job that would 
allow him to change positions and did not involve repetitive 
bending, lifting or twisting.

In April 2006, the appellant was granted Social Security 
Administration (SSA) disability benefits commencing on 
December 9, 2003.  VA was notified of the award in June 2007.  
The supporting medical documents referenced in the SSA award 
decision are not included in the claims folder.

VA's duty to assist claimants includes requesting relevant 
records from a Federal department or agency, such as SSA.  
38 C.F.R. § 3.159(c)(2).
Accordingly, to ensure that VA has satisfied its duty to 
assist obligations, the case is REMANDED for the following 
action:

1.  Social Security Administration 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim should 
be obtained and associated with the 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



